 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBell Trans and United Steelworkers of America,AFL-CIO, Petitioner. Case 28-RC-4687November 21, 1989DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN STEPHENS AND MEMBERSHIGGINS AND DEVANEYThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held Apnl 18, 1989, and the hearing offi-cer's report recommending disposition of themThe election was conducted pursuant to a Stipulat-ed Election Agreement The tally of ballots shows128 for and 114 against the Petitioner, with 5 chal-lenged ballots, an insufficient number to affect theresultsThe Board has reviewed the record in light ofthe exceptions and brief, has adopted the hearingofficer's findings' and recommendations, and findsthat a certification of representative should beissuedIn its objections, the Employer alleged, inter aim,that before the election there existed a general at-mosphere of fear and confusion that prevented afree and untrammeled choice by employees in theelection The hearing officer recommended over-ruling the Employer's objection We agree with thehearing officerThe Employer's objection in this regard wasbased on an incident between employees GuyWilson and Maury Weisman that occurred 9 daysbefore the election The hearing officer, based onhis credibility resolutions, found that Bitonti, thePetitioner's district coordinator of organizing,called a campaign strategy meeting According toBitonti, the meeting was only for those employeesperceived as being "100 percent" Union About 13dnvers and Union Organizer Jerry Mongello metin the lobby of the Park Hotel in Las VegasAmong this group were Weisman, employee BrettRitter, and two other employees who were per-ceived as not being "100 percent" Union Ritter isa relative of the Employer's chief executives Weis-man and Ritter asked Mongello if they couldattend the meeting Mongello, who was new to theorganizing campaign and unaware of the meeting's'We agree with the hearing officer's conclusion that the Petitioner'selection observer, Peter Sarchna, did not engage in objectionable conductduring the election by keeping a list containing only the names of votersthat he Intended to challenge See, e g, St Elizabeth Community Hospitalv NLRB, 708 F 2d 1436, 1443-1444 (9th Cir 1983), and cases cited thereHaving adopted this conclusion, we find It unnecessary to rely on thehearing officer's finding that assuming, arguendo, Sardma maintained anunauthorized list of voters, then Sarchna's activity was trifling and, there-fore, unobjectionablepurpose, replied that they could if it were a generalmeeting Mongello then went to a telephone to callBitontiAccording to Ritter's credited testimony, afterMongello left to find a telephone, Wilson walkedup to Weisman, shouted obscenities, threatened tokill Weisman because he had brought Ritter to themeeting, and then slapped Weisman in the faceWeisman responded with obscenities and threats ofhis own Within 15 seconds, other drivers steppedin and broke up the altercation Wilson and the in-vited drivers then went to the strategy meeting,while Weisman, Ritter, and the other two uninvit-ed drivers remained in the lobbyAccording to Mongello, he did not witness theincident, and he was unaware at the time that ithad occurred After his return from making histelephone call, Mongello remained in the lobbywith Weisman, Ritter, and the other uninvited driv-ers, and they discussed, at length, questions that theemployees had about the Petitioner and unions ingeneralThe hearing officer found that the Employerfailed to establish that Wilson was an agent of thePetitioner and thus the misconduct must be evalu-ated under the third party standard of whether themisconduct created an atmosphere of fear and con-fusion We agreeFurther, the hearing officer noted that the alter-cation occurred 9 days before the election in thelobby of the hotel and not at the Employer's facili-ty At most, a total of 13 employees out of 292 eli-gible voters viewed the incident After the inci-dent, Weisman remained in the hotel lobby withthe other employees and Mongello to discuss thePetitioner Finding that the single isolated incidentat issue here was not so aggravated as to create ageneral atmosphere of fear and confusion, the hear-ing officer recommended overruling the Employ-er's objectionWe find•and the Employer does not contendotherwise•that the hearing officer correctly deter-mined that the conduct in question was not attrib-utable to an agent of the Union and that, therefore,it is governed by the standard for determiningwhether the election should be overturned on. thebasis of third party conduct, i e, "whether the mis-conduct was so aggravated as to create a generalatmosphere of fear and reprisal rendering a freeelection impossible" Westwood Horizons Hotel, 270NLRB 802, 803 (1984)Recently, in Picoma Industries, 296 NLRB 498(1989), the Board found that a series of substantialthreats made by union supporters threatening harm,physical injury, and property damage to known orsuspected antiunion employees created such an at-297 NLRB No 38 BELL TRANS281mosphere In Picoma, it was significant that theseries of threats occurred from 2 weeks up to 2days before an election in which the union pre-vailed by only a 2-vote margin Further, the threatswere disseminated to at least 25 of 140 employeesin the unit, This case differs from Picoma in significant re-spects Here, there was a single incident•not asenes of incidents The Wilson-Weisman incidentwas an isolated and brief 15-second altercation Itoccurred in a hotel lobby and not at the Employ-er's facility Wilson's statement was directed onlyat Weisman Unlike the threats in Ptcoma, thethreat here was not broad-based and directed atany or all antiunion employees Only about 13 em-ployees out of a 292-voter unit viewed the incident,and there is little evidence that that informationcbncermng the altercation was disseminated toother employees 2Further, the Petitioner's representatives were notpresent during, nor did they condone, the incident2 According to Ritter's testimony, he spoke with several of the 60 driv-ers employed on his shift about the Wilson-Weisman altercation Whenpressed, however, Ritter could recall specifically talking to only twoother drivers about the incident We find that this limited evidence doesnot support the Employer's contention that news of this incident waswidely disseminatedIndeed, when Mongello returned' to the group,Weisman did not refer to the altercation Clearly,Weisman did not lay the incident at the Petitioner'sdoor Instead, Weisman and the other uninviteddrivers proceeded to discuss with Mongello ques-tions about the Petitioner and unions in generalGiven these facts, it is reasonable to conclude thatemployees present would view the Wilson-Weis-man incident as a personal dispute between the twomen Thus, there would not generally exist amongemployees any atmosphere of fear and confusionthat would render a free choice in the election im-possible We, therefore, overrule the Employer'sobjectionCERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for United Steelworkers ofAmerica, AFL-CIO, CLC and that it is the exclu-sive collective-bargaining representative of the em-ployees in the following appropriate unitAll limousine and bus drivers employed by theEmployer at its Industrial Road, Las Vegas,Nevada, location, but excluding all other em-ployees, office clerical employees, guards andsupervisors as defined in the Act,